Case 3:19-cr-00218-HES-JRK Document 31 Filed 01/13/20 Page 1 of 4 PageID 372




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  v.                                           Case No.: 3:19- Cr-218-J-20JRK

  ROMEO XAVIER LANGHORNE
  _______________________________________________________________________

          UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
                  AND MEMORANDUM OF LAW

        The Defendant, ROMEO XAVIER LANGHORNE, by and through the

  undersigned attorney, moves for his attorney to withdraw as counsel of record

  in this cause and for appointment of conflict-free counsel:

        1. The Office of the Federal Public Defender was appointed to represent

  Mr. Langhorne at his initial appearance in this district. Mr. Langhorne was

  found indigent and qualified for appointed counsel.

        2. After review of the Office’s existing client roster, the undersigned

  counsel learned a conflict of interest may exist in the Office continuing to

  represent both Mr. Langhorne and a pre-existing client.       Therefore, the

  undersigned requests appointment of independent counsel on behalf of Mr.

  Langhorne.

        3. Assistant United States Attorney Laura C. Taylor has no opposition

  to this motion.

        4. The undersigned has provided notice to Mr. Langhorne of filing this
Case 3:19-cr-00218-HES-JRK Document 31 Filed 01/13/20 Page 2 of 4 PageID 373




  motion.

                            MEMORANDUM OF LAW

         Local Rule 2.03 provides that no attorney shall withdraw as counsel

  without approval of the Court and notice to the defendant. The undersigned

  counsel is mailing a copy of this Motion to Mr. Langhorne.

         Florida Rule of Professional Conduct 4-1.7 governs counsel’s ethical

  oblications regarding conflicts of interests. Rule 4-1.7(a) provides the general

  rule that “a lawyer shall not represent a client if: (1) the representation of 1

  client will be directly adverse to another client; or (2) there is a substantial risk

  that the representation of 1 or more clients will be materially limited by the

  lawyer's responsibilities to another client, a former client or a third person or

  by a personal interest of the lawyer.” Fla. Rules of Prof’l Conduct 4-1.7(a). An

  exception is provided if “(1) the lawyer reasonably believes that the lawyer will

  be able to provide competent and diligent representation to each affected client;

  (2) the representation is not prohibited by law; (3) the representation does not

  involve the assertion of a position adverse to another client when the lawyer

  represents both clients in the same proceeding before a tribunal; and (4) each

  affected client gives informed consent, confirmed in writing or clearly stated

  on the record at a hearing.” Fla. Rules of Prof’l Conduct 4-1.7(b). In addition,

  Florida Rule of Prof’l Conduct 4-1.9 further explains the ethical obligations of

  counsel when former clients are involved. See Fla. Rule of Prof’l Conduct 4-
Case 3:19-cr-00218-HES-JRK Document 31 Filed 01/13/20 Page 3 of 4 PageID 374




  1.9.

            The comment to Rule 4-1.7 clarifies that loyalty is an essential element

   in a lawyer’s relationship with a client. A lawyer ordinarily may not advocate

   against a person the lawyer represents in another matter, even if it is wholly

   unrelated. Loyalty to a client is impaired when a lawyer cannot consider,

   recommend, or carry out an appropriate course of action for the client because

   of a lawyer’s other responsibilities or interests. Although a possible conflict

   does not itself preclude the representation, the critical questions are the

   likelihood that a conflict will eventuate and, if it does, whether it will

   materially interfere with the lawyer's independent professional judgment in

   considering alternatives or foreclose courses of action that reasonably should

   be pursued on behalf of the client. See Comment to Fla. Rule of Prof’l Conduct

   4-1.7.

         Although a client may consent to representation notwithstanding a

  conflict, the lawyer involved cannot properly ask for such agreement or provide

  representation on the basis of the client's consent when a disinterested lawyer

  would conclude that the client should not agree to the representation under

  the circumstances. See Comment to Fla. Rule of Prof’l Conduct 4-1.7. In

  addition, a lawyer cannot properly ask a client to consent to representation

  where it is impossible to make the disclosure necessary to obtain such consent.

                                           3
Case 3:19-cr-00218-HES-JRK Document 31 Filed 01/13/20 Page 4 of 4 PageID 375




  See Comment to Fla. Rule of Prof’l Conduct 4-1.7; see also Fla. Rule of Prof’l

  Conduct 4-1.6 (Confidentiality of Information).

        WHEREFORE, the undersigned counsel, given the ethical prohibitions

  of the Florida Bar, requests permission to withdraw as counsel and to appoint

  independent counsel for Mr. Langhorne.

        Dated: January 13, 2020

                                         JAMES T. SKUTHAN,
                                         INTERIM FEDERAL DEFENDER

                                         s/ Lisa Call
                                         Lisa Call, Asst Federal Defender
                                         Florida Bar Number 0896144
                                         200 West Forsyth Street
                                         Suite 1240
                                         Jacksonville FL 32202
                                         Telephone: 904-232-3039
                                         Facsimile: 904-232-1937
                                         Lisa call@fd.org

                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been furnished by

  electronic filing to Laura Cofer Taylor, United States Attorneys Office, 300

  North Hogan Street, Suite 700, Jacksonville FL 32202 and and David Andrew

  Sigler, US Department of Justice, 950 Pennsylvania Avenue, NW, Washington

  DC 20530, on January 13, 2020.

                                               s/ Lisa Call__________________
                                               Lisa Call, Asst Federal Defender

                                        4
